BENEDICT, District Judge.
This is a motion to set aside an adjudication of bankruptcy entered by default, and for leave to file an answer. The answer desired to be filed contains no denial of the act of bankruptcy, but is simply a denial that the petitioners are creditors of the bankrupt and that they constitute one-quarter in number and one-third in value of all the creditors of the bankrupt. Under a preliminary order of the court, a reference was ordered to the register to examine witnesses, on notice, as to the fact whether the petitioners do constitute one-quarter in number and one-third in value of the creditors of the bankrupt; the result of which reference is a report of the register that the petitioning creditors do constitute one-quarter in number and one-third in value of the creditors of the bankrupt. On this report the motion to open the default and to set aside the proceeding has been renewed. Upon the only issue sought to be raised by the answer, I am satisfied with the conclusion arrived at by the register. I see no reason for setting aside the adjudication, chiefly for the purpose of allowing the interposition of a defense which appears to have little merit. The motion to open the default and set aside the proceedings is therefore denied.